Opinion filed January 22, 2009




                                                In The


   Eleventh Court of Appeals
                                              __________

                                       No. 11-08-00231-CR
                                           __________

                          KENNETH NEAL RATLIFF, Appellant

                                                   V.

                                 STATE OF TEXAS, Appellee


                              On Appeal from the 29th District Court

                                      Palo Pinto County, Texas

                                    Trial Court Cause No. 13735


                              MEMORANDUM OPINION
          The jury convicted Kenneth Neal Ratliff of assaulting a public servant, found the
enhancement allegations to be true, and assessed his punishment at confinement for thirty years. We
affirm.
          Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is supported
by a brief in which counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous. Counsel presents one possible point
of error in his brief challenging the trial court’s overruling of a request to include resisting arrest as
a lesser included offense in the jury charge. Counsel concludes that the trial court did not err. We
agree.
         Counsel has provided appellant with a copy of the brief and advised appellant of his right to
review the record and file a response to counsel’s brief. A response has not been filed. Court-
appointed counsel has complied with the requirements of Anders v. California, 386 U.S. 738 (1967);
In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969);
Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
         Following the procedures outlined in Anders, we have independently reviewed the record,
and we agree that the appeal is without merit. We note that counsel has the responsibility to advise
appellant that he may file a petition for discretionary review by the Texas Court of Criminal Appeals.
Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006). Likewise, this court advises appellant
that he may file a petition for discretionary review pursuant to TEX . R. APP . P. 66. Black v. State,
217 S.W.3d 687 (Tex. App.—Eastland 2007, no pet.).
         The motion to withdraw is granted, and the judgment is affirmed.




                                                               PER CURIAM


January 22, 2009
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                  2